Citation Nr: 1222618	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  06-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease (CAD), including as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.

4.  Entitlement to service connection for diverticulitis, including as secondary to service-connected PTSD.

5.  Entitlement to an increased evaluation for PTSD, rated as 50 percent disabling prior to August 16, 2010 and as 70 percent disabling from August 17, 2010.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1968 to September 1972.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2005, March 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  

The Veteran testified in support of these claims during hearings held at the RO in October 2006, before a Decision Review Officer, and in March 2009 and October 2009, before the Board.

The Board remanded these claims to the RO for additional action in May 2009 and January 2010.  At that time, claims of entitlement to service connection for a hiatal hernia and gastroesophageal reflux disease (GERD) (claimed as stomach condition, ulcers and diverticulitis), including as secondary to service-connected PTSD, were also on appeal.  By rating decision dated November 2011, however, the RO granted the Veteran service connection for a digestive system disorder characterized as hiatal hernia and GERD.  In assigning this disability an initial 10 percent evaluation, the RO did not contemplate the Veteran's objectively confirmed diverticulitis.  It thus remains on appeal as the subject of a separate claim.

In an Informal Hearing Presentation dated March 2012, the Veteran's representative asserts that there is another claim - entitlement to service connection for type II diabetes mellitus, including as secondary to herbicide exposure - properly prepared for appellate review, which has been pending for quite some time and the Board should consider.  

The representative references adequate and timely documents, including a December 2002 notice of disagreement, an August 2003 statement of the case and an October 2003 substantive appeal, to support his contention that the Veteran properly appealed the RO's November 2002 rating decision denying this claim.  Indeed, by submitting these documents, the Veteran properly appealed the November 2002 rating decision, as alleged, and for years thereafter, including during an October 2006 hearing before a Decision Review Officer, in a written statement dated July 2007 and a supplemental statement of the case issued in November 2007, the Veteran and the RO referenced this claim.  

While the appeal was pending, however, in a written statement dated January 30, 2008 (in volume 3 of claims file) the Veteran indicated that he wished to continue his appeal with regard to three unrelated claims and was "withdrawing the issue of s/c diabetes Type II."  The Board therefore considers his claim for service connection for type II diabetes mellitus, including as secondary to herbicide exposure, withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204(2011).

Since then, in a written statement dated July 2011, the Veteran has filed a statement requesting the reopening of that claim.  The Board refers this matter to the RO for appropriate action.  The Board also refers the Veteran's March 2012 raised claim of entitlement to service connection for ischemic heart disease, including as secondary to herbicide exposure, to the RO for additional action.  See Written Hearing Presentation at 7.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claims being decided.

The Board addresses the claims of entitlement to service connection for CAD, including as secondary to service-connected PTSD, and entitlement to service connection for hypertension, including as secondary to service-connected PTSD,
in the REMAND section of this decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving as a member of a police security squadron in the U.S. Air Force at the Royal Thai Air Force Base in Udon during the Vietnam era.   

2.  The Veteran does not currently have irritable bowel syndrome.  

3.  Diverticulitis is not related to the Veteran's active service or service-connected PTSD and is not a disease VA has associated with herbicide exposure.

4.  From February 11, 2002 to August 16, 2010, the Veteran's PTSD symptoms waxed and waned, but overall worsened, ranging from moderate to severe and causing occupational and social impairment with deficiencies in most areas, including work, family relations, mood and thinking.    

5.  Since August 17, 2010, the Veteran's PTSD symptoms have been severe, causing deficiencies in most areas, including work, family relations, mood and thinking, but not total occupational and social impairment.    

6.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or aggravated by service and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  Diverticulitis was not incurred in or aggravated by service and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

3.  The criteria for entitlement to a 70 percent evaluation for PTSD, prior to August 16, 2010, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD, from August 17, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran VCAA notice on the claims being decided by letters dated in April 2004, August 2004, December 2006, July 2007, June 2008, March 2009, February 2010 and June 2010.  The content of these notice letters reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent some of the notice letters after initially deciding the Veteran's claims.  They are thus untimely.  The RO cured this timing defect later, however, by readjudicating the claims in a supplemental statement of the case issued in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment and personnel records and post-service VA and private treatment records.  

The RO also afforded the Veteran multiple hearings and VA examinations in support of these claims, during which the Veteran described the disabilities at issue and examiners discussed the etiology of the Veteran's gastrointestinal complaints and severity of his PTSD.  


II.  Analysis

A.  Service Connection 

The Veteran seeks grants of service connection for irritable bowel syndrome and diverticulitis.  According to written statements he and his representative submitted during the course of this appeal, including in October 2003, January 2004, April 2004, October 2004, July 2007, March 2009 and March 2012, and his hearing testimony, presented in October 2006, March 2009 and October 2009, these conditions developed either secondary to service, particularly in Thailand, during which he patrolled an area that was highly defoliated with what he believes was Agent Orange, or secondary to his service-connected PTSD or the medication taken therefor.  

Allegedly, he began having stomach problems during service, in 1970, which he self treated with over-the-counter medication, and since then, beginning in early 1979, has sought medical treatment for the same problems, attributed to multiple diagnoses, including diverticulitis and irritable bowel syndrome.  He contends that in 1971, while on temporary duty at Dyess Air Force Base in Texas, he was hospitalized for 72 hours because he could not stop throwing up.  He contends further that he was also seen at a clinic for stomach problems while serving in Thailand.  

According to the Veteran's August 2009 testimony, he was first diagnosed with irritable bowel syndrome and his other gastrointestinal disorders in the late 1980s.  On that date, he clarified that he was not really relating these disorders to service, but rather to the service-connected PTSD, including the medication taken therefor.

In a statement received at the RO in April 2005, B.W., the Veteran's spouse, confirms that, during the 34 years that they have been together, she has witnessed him experiencing stomach problems and taking medication for these problems.

The Board acknowledges the Veteran's assertions, but the evidence in this case, discussed below, does not support granting service connection for irritable bowel syndrome or diverticulitis.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In some circumstances, a disease associated with exposure to herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

Also presumed to have been exposed to such agents during active service are individuals who, during the Vietnam era, served in the United States Air Force at certain Royal Thai Air Force Bases (RTAFB) in Thailand, including Ubon, as a security policemen, security patrol dog handler, or member of a security police squadron, or were otherwise near the base perimeter.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

The Veteran in this case served on active duty from September 1968 to September 1972, during the Vietnam era, including at Ubon RTAFB in Thailand from November 1969 to 1970.  According to his DD Form 214, he had a military occupational specialty (MOS) of security specialist.  According to other documents in his service personnel file, while serving in Thailand, he worked as a Senior Security Policeman with the 8th Security Police Squadron.  He is thus presumed to have been exposed to herbicides during such service.  However, because irritable bowel syndrome and diverticulitis are not included in 38 C.F.R. § 3.309(e) as diseases that have been associated with herbicide exposure, they may not be presumed to have been incurred during the Veteran's service in Thailand, herbicide exposure or not. 

1.  Irritable Bowel Syndrome

According to the Veteran's service treatment records, the Veteran did not report or seek treatment for stomach, gastrointestinal or digestive system problems during active service.  In addition, no medical professional diagnosed a disorder of the digestive system, including irritable bowel syndrome.  On separation examination conducted in July 1972, an examiner noted a normal clinical evaluation of the Veteran's gastrointestinal system and abdomen.  

Following discharge, in the late 1970s, the Veteran began to report abdominal complaints, the frequency and severity of which prompted physicians to conduct testing.  Since then, the Veteran has continued to report and undergo fairly regular evaluations and testing for such complaints, which physicians have attributed to multiple digestive system disabilities, including, in part, diverticular disease.  At no point since the Veteran initially reported stomach issues, including during the December 2010 VA examination, has a medical professional diagnosed irritable bowel syndrome.  In fact, during the examination, the VA examiner explained that irritable bowel syndrome is a diagnosis of last resort, rendered only after ruling out all other diagnoses, including diverticular disease.  

The Veteran's assertions thus represent the only evidence of record diagnosing irritable bowel syndrome.  The Veteran is competent to report and describe abdominal pain, constipation and diarrhea as these symptoms are capable of lay observation.  Lacking in medical training, however, he is not competent to relate these symptoms to irritable bowel syndrome.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

Based on the absence of a competent diagnosis of irritable bowel syndrome, the Board finds that the Veteran does not currently have such a disability.  In light of this finding, the Board concludes that such disability was not incurred in or aggravated by service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

2.  Diverticulitis

Post-service medical documents, including VA and private treatment records dated since 1995 and reports of VA examinations conducted in December 2010 and December 2011, confirm that the Veteran currently has diverticulitis.  The question is thus whether this medical condition is related to the Veteran's active service or service-connected PTSD.  

As previously indicated, during service, the Veteran did not report or seek treatment for stomach, gastrointestinal or digestive system problems and no medical professional diagnosed a disorder of the digestive system, including diverticulitis.  Rather, in the late 1970s, the Veteran began to report abdominal complaints.  Thereafter, he underwent testing on a fairly regular basis and, in 1995 during a private hospitalization, results of testing revealed that the Veteran had diverticulitis.  Since then, the Veteran has undergone evaluations and testing and received additional treatment for this condition.

One medical professional, a VA examiner, has addressed the etiology of this condition.  In a report of VA examination conducted in December 2010, he referred to colonoscopies conducted in 2004 and 2007, which revealed diverticular disease, diagnosed such disease, and ruled out a relationship between it and the Veteran's service and service-connected PTSD.  He failed to provide rationale for his opinion so the RO returned the claims file to the examiner for an addendum opinion.  According to that opinion, dated December 2011, medical literature does not support a cause and effect relationship between PTSD and its medication and diverticular disease and age, gender (common in males), geography (common in Japan), low dietary fiber intake, obesity and a lack of physical activity represent the most common causes of this condition. 

The Veteran's assertions represent the only evidence of record linking his diverticulitis etiologically to his active service and as, previously indicated, these assertions may not be considered competent evidence of a nexus under Jandreau v. Nicholson, 492 F.3d at 1377.  Based on the absence of competent evidence relating diverticulitis to the Veteran's active service or service-connected PTSD, the Board finds that such disability was not incurred in or aggravated by active service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

B.  Increased Evaluation

The Veteran claims entitlement to an increased evaluation for his PTSD.  According to written statements he and his representative submitted during the course of this appeal, including in November 2003, June 2004, March 2005, May 2008, October 2008 and March 2012, and his hearing testimony, presented in March 2009 and October 2009, the evaluations assigned this disability do not accurately reflect the severity of his PTSD symptoms.  The Veteran specifically seeks the assignment of a 100 percent evaluation for these symptoms.  Allegedly, his treatment reports show that his ability to function, especially at work, is declining and the severity of certain symptoms, including panic attacks, is increasing.  Allegedly, since October 2008, he has had a panic attack every couple of weeks and needed more frequent treatment, including individual and group from psychiatrists, psychologists and counselors, but has not been compliant with his medication.  

He contends that he gets very depressed and anxious when someone close to him dies, has homicidal tendencies, internalizes his emotions, does not express his anger and rage, tends to be isolative, quit college because he didn't like being treated like a child and would tremble for several minutes when the day ended, had dreams and flashbacks, is hyperalert at night, experiences panic when he hears loud noises, has difficulties dealing with peoples' attitudes, punishing fellow employees for infractions, family and work stress and life in general, feels drained and exhausted, has few friends and feels more comfortable alone, does not enjoy family get-togethers, and fears losing his temper due to past outbursts.  Allegedly, because the Veteran internalizes his problems, it is very difficult to assess the severity of his PTSD symptoms.

The Veteran has submitted an April 2005 written statement from his spouse in support of this claim.  Therein, she indicates that the Veteran has ups and downs, experiences depression, anger and fear, and once threatened quitting his job due to depression.  She believes the stress associated with the Veteran's PTSD is responsible for his development of multiple other medical conditions. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

1.  Schedular

The RO has evaluated the Veteran's PTSD as 50 percent disabling prior to August 17, 2010 and as 70 percent disabling from August 17, 2010 under Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders (formula).  Under this formula, a 50 percent disability evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).

A 70 percent disability evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms noted above are meant to represent examples of symptoms that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  

In this case, the Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that the Veteran's PTSD disability picture more nearly approximates the criteria for an increased evaluation, but only prior to August 17, 2010.  During that time period, the Veteran's PTSD symptoms waxed and waned, but overall worsened, ranging from moderate to severe and causing occupational and social impairment with deficiencies in most areas, including work, family relations, mood and thinking.  For the time period beginning August 17, 2010, the Veteran's PTSD disability picture does not more nearly approximate the criteria for an increased evaluation.  Since then, the Veteran's PTSD symptoms have remained severe, causing deficiencies in most areas, including work, family relations, mood and thinking, but not total occupational and social impairment.    

a.  Prior to August 17, 2010

The Veteran initially reported PTSD symptoms at a Vet Center in April 1989.  He participated in PTSD group therapy from 1990 to 1992, but then dropped out and did not again seek treatment for PTSD until 2001.  Since then, as alleged, he has participated in individual and group therapy, been seen by readjustment counseling therapists (social workers), psychologists and psychiatrists, and been prescribed medication.  

In May 2001, the Veteran reported a flare-up of his PTSD symptoms.  He noted that he was working, but was having difficulties dealing with his job duties.  He reportedly felt aggression and anger and fantasized about using firearms to get rid of one employee, but never acted on these feelings.  The examiner diagnosed possible PTSD.    

From August 2001, when, according to available medical evidence of record, a social worker first definitely noted PTSD, to 2003, medical professionals indicated that the Veteran was tearful and had anxiety, depression, panic attacks, flashbacks, nightmares, bad dreams, insomnia, hypervigilance, anger and communication problems, impaired concentration, a tendency to internalize thoughts and feelings, mistrust of authority and the government, mild work-related paranoia, a history of suicidal ideation, a narrow range of affect, feelings of helplessness, hopelessness and worthlessness, isolative and avoidant behaviors, irritability and other mood disturbances, anhedonia, impaired impulse control, difficulty maintaining effective social relationships, no friends, fair insight and judgment, spatial disorientation (disassociative state), and tangential thoughts with some flight of ideas. 

In August 2001, a psychiatrist assigned the Veteran's mental health symptoms (attributed to PTSD and other psychiatric disabilities) Global Assessement of Functioning (GAF) scores of 55 and 60.  In January 2002, a social worker characterized the Veteran's PTSD symptoms as severe, noted that he had a guarded prognosis for improvement and indicated that there was concern as to the effect of prolonged PTSD on the Veteran's employment.  In July 2002 and March 2002, psychiatrists assigned the Veteran's mental health symptoms a GAF score of 55.  In January 2003, a social worker noted that the Veteran's mental condition had progressively worsened since January 2002, characterized the Veteran's PTSD symptoms as severe and noted that he had some evidence of occupational impairment and severe social impairment.  The social worker explained that the Veteran's calm exterior hid a disturbed, tormented man with many concealed issues who might hurt himself or others.  He diagnosed three psychiatric conditions and indicated that two such conditions were related to, or represented sequelae of, his PTSD, the primary diagnosis.  

In early 2004, the Veteran reported improvement in his symptoms.  He indicated that the stress at work had diminished somewhat and he was doing okay.  In April 2004, psychiatrists assigned the Veteran's mental health symptoms a GAF score of 55.  In mid and late 2004, the Veteran reported that he was concerned that his short-term memory was worsening, felt depressed due to his spouse's recent absence (she was elsewhere caring for her mother), and faced increased stress at work.  

From May to November 2004, VA social workers assigned the Veteran's mental health symptoms GAF scores of 55, 61, 65, 66 and 68.  In September 2004, a social worker at the Vet Center noted that the Veteran's PTSD was still severe, causing deficiencies in most areas such as work, family relations, judgment, thinking and mood.  He explained that the Veteran had no friends, relied heavily on his wife for support, and continued to work, but at a diminished capacity.  He assigned the Veteran a GAF score of 45 and noted increasingly worsening function.  Two months later, during a VA outpatient treatment visit in November 2004, a psychiatrist assigned the Veteran's mental health symptoms a GAF score of 55.

The Veteran underwent his first VA PTSD examination in May 2005, during which he reported, or the examiner noted, some of the symptoms noted from 2001 to 2003.  By that time, the Veteran had been working for the same employer for 16 years, liked work, had been married to the same woman for 35 years, reportedly had a fairly good relationship with her, and relied upon his faith for support.  The examiner assigned the Veteran GAF scores of 50 to 55, characterized the Veteran's impairment as moderate and encouraged the Veteran to continue going to church, exercise (weight loss would help him emotionally and physically), and seek individual counseling.  

In November 2005, a VA physician's assistant assigned the Veteran's mental health symptoms GAF scores of 55 to 60.  The same month, a prior appeal then pending, the Veteran submitted a written statement indicating that he was satisfied with the 50 percent evaluation assigned his PTSD.  

In October 2006, VA associated with the claims file a clinical update prepared at the Vet Center, which showed that the Veteran's PTSD was worsening.  The RO construed this update as raising a claim for an increased evaluation for the disability.  According to the update, the Veteran's PTSD symptoms were still severe, but more pronounced, causing deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  The social worker based this finding on most of the previously noted symptoms in addition to suicidal and homicidal ideation, circumstantial and stereotyped speech, more frequent panic attacks (weekly), a flattened affect, an inability to function independently, appropriately and effectively, potentially dangerous explosive rage, marital conflict, and impaired concentration and focus, both of which is needed at work.  The examiner assigned the Veteran GAF scores of 45-49 with minimal improvement expected.  

During a VA PTSD examination conducted in January 2007, an examiner also noted sleeping difficulties, irrational speech, a dysphoric mood, tangential and circumstantial thought processes, and fair judgment and impulses.  The examiner assigned GAF scores of 50 to 55 and indicated that the Veteran was doing fair and holding his own.

In April 2007, the Veteran's psychiatrist assigned the Veteran a GAF score of 55 and indicated that he was stable.  In August 2007, the Veteran underwent a consultation at another VA facility for the purpose of transferring care, during which the Veteran reported increasing PTSD symptoms, such as depression, anger, frustration, sleeping and concentration difficulties, and diminished energy.  The Veteran also reported that he was still working for the same employer, but that his wife had been living with her mother for the past two years.  Allegedly, while she was visiting the previous day, the Veteran got so angry he tried to run over his dog, which he loved, but his wife stopped him.  The day of the examination, the Veteran accidently hit the dog, but did not check him after he ran away.  The examiner expressed concern over the dog incident, but indicated that the Veteran was stable, denied suicidal and homicidal ideation, audio and visual hallucinations and psychosis, had had success on his medication, which was increased to compensate for the worsening depressive symptoms, and should continue working on anger management issues.  The examiner assigned the Veteran a GAF score of 55.

In December 2007, the Veteran reported that the increased medication and anger therapy were significantly helping him cope and that he no longer had flashbacks or nightmares.  He also reported improved depression.  The examiner assigned the Veteran a GAF score of 60.  

During a VA PTSD examination conducted in June 2008, the Veteran reported that his treatment was effective, but he still experienced significant PTSD symptoms, including moderately severe depression four times yearly, lasting three or four days to several weeks,.  He also reported that he was amicable with his wife, who still lived with her mom, was close to his children, and had no friends, but enjoyed bowling in a league during the fall and participated in veterans' organizations.  The Veteran indicated that he did not want to be alone and that, even though he knew that isolation decreased his quality of life, his PTSD symptoms compelled him to remain alone.  He further indicated that he had missed several days of work within the last year because he did not feel like going in and dealing with work.  

The examiner noted no abnormalities other than a "fair" mood, rambling thought processes, partial insight, sleeping difficulties, severe panic attacks once monthly, thoughts of suicide with no intent (spirituality prevented acting on thoughts), episodes of violence, mildly impaired recent memory, difficulty concentrating, including at work, hypervigilance, an exaggerated startle response, inappropriate behavior, increased tardiness, and poor social interaction.  He assigned the Veteran a GAF score of 51 based on moderate symptoms, inadequate social support and marital difficulties.  The examiner noted that these symptoms did not cause deficiencies in most areas or total occupational and social impairment, but rather, resulted in reduced reliability and productivity.

From July 2008 to November 2008, during VA outpatient visits, the Veteran reported improvement in his symptoms.  He also reported that the medication was helping him, and that he was trying to get closer to his wife, felt like he was dating all over again, and was energetic and refreshed.  He became tearful talking about friends who had recently died.  The psychiatrists noted no abnormalities and assigned GAF scores of 60.  

From January to September 2009, the Veteran sought treatment at the Vet Center and through his VA psychiatrist after reportedly experiencing increased job-related stress, depression and anxiety.  According to the Vet Center social worker, during this time period, the Veteran had a mood and affect that were fair, but no change in the severity of his PTSD.  His psychiatrist increased the dosage of the Veteran's medication.  He noted that the Veteran had an okay mood and mildly restricted affect and fair insight.  He assigned the Veteran a GAF score of 60.  By March and April 2009 visits, the Veteran's symptoms had improved and the psychiatrist noted a pretty fair mood and affect in a broader range.  Again, he assigned the Veteran a GAF score of 60.  

From September 2009 to July 2010, the Veteran underwent bimonthly group therapy, during which counseling therapists noted that the Veteran had a fair mood and affect with no changes in the severity of his PTSD.  They also noted that the Veteran experienced intrusive thoughts, anxiety, depression, overreaction to stimuli, self-isolation and sleep problems.  The goal of therapy was to reduce the Veteran's outbursts of anger and irritability from 7 episodes weekly to 2 episodes weekly.  

In January 2010, a VA psychiatrist noted that the Veteran had again begun living with his wife and assigned him a GAF score of 60.  In May 2010, the Veteran  reported difficulty with his mental health, including increased anxiety over his health problems, panic attacks and sleeping problems, but indicated that, overall, he felt like he was doing well.  He reported that it was an adjustment living with his wife, but that he enjoyed spending time with her.  The examiner noted that the Veteran had a fair mood, judgment and insight.  He added medication for the panic attacks and again assigned a GAF score of 60.  

The Veteran reportedly began experiencing considerable stress in July 2010.  During an August 10, 2010 VA treatment visit, he indicated that he had begun to care for his mom who had dementia and, consequently, had developed anxiety and was thinking of suicide.  The psychiatrist noted that the Veteran was tearful and anxious with a congruent affect and distant gaze and had fair judgment and insight with no suicidal or homicidal thoughts.  He assigned the Veteran a GAF score of 40.    

According to the Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV), a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Based on these definitions, prior to August 17, 2010, the Veteran's PTSD symptoms worsened, ranging from moderate to more than serious, with impairment in most areas.   

Clearly the Veteran's PTSD symptoms have waxed and waned since 2002 (severe manifestations from 2001 to part of 2004, short-lived improvement in 2004, worsening from 2006 to part of 2007, improvement from 2007 to 2009, and worsening, severe manifestations in 2010).  How medical professionals characterized the severity of these symptoms during this time period depended largely on the identity of the medical professional.  The VA psychiatrists assigned the highest GAF scores (with the exception of the August 2010 score) and the Vet Center counselors/social workers the lowest GAF scores.  The VA examiners assigned GAF scores ranging somewhere between the lowest and highest scores.  Given that these scores vary to a significant extent, and often appear to conflict with the actual psychiatric symptoms noted, it is difficult to judge the severity of the Veteran's PTSD based thereon.  There is certainly no evidence of record suggesting that any one treatment provider is not competent or credible such that the Board should disregard his or her findings.  

Fortunately, however, the treatment providers consistently noted the same symptoms manifesting during particular time periods, including panic attacks and disturbances in thought and speech, symptoms typically associated with 70 percent disabling PTSD.  The Veteran exhibited these symptoms at different time periods during the course of this appeal, but not from 2007 to 2009.  This is not uncommon with psychiatric disorders, which often wax and wane and require changes in medication depending on life events the patient is experiencing.  To the extent the PTSD improved from 2007 to 2009, the Veteran was unable to sustain such improvement when, in 2010, his mother began needing his care, a stressful life event.  

The treatment providers all agree that the Veteran internalizes his problems such that the severity of his condition might not always be truly evident.  In light of this fact and due to the Veteran's inability to sustain improvement in his symptoms (indicating a lack of control despite medication), the Board finds that, overall, during the time period at issue, the Veteran's PTSD symptoms caused deficiencies in most areas, including work, family relations, thinking and mood.  Symptoms this severe warrant the assignment of a 70 percent schedular evaluation under DC 9411.   

These symptoms do not warrant the assignment of a 100 percent evaluation, however, as they do not cause total occupational and social impairment.  During this time period, the Veteran worked, albeit with difficulty, remained married to his wife, maintained a relationship with his children, and attended church.


b.  From August 17, 2010

For the Veteran to prevail during this time period, the evidence must show that his PTSD symptoms cause total occupational and social impairment, rather than deficiencies in most areas, including work, family relations, thinking and mood.  

The only evidence that is pertinent to this matter includes a report of VA examination conducted on August 17, 2010.  According to this report, the Veteran's PTSD has remained severe (GAF score of 40 based on nonlinear thought processes, impaired communication, concentration difficulties that interfere with job duties, panic attacks and depression), but not resulted in total occupational and social impairment.  Per the examiner, this condition interferes with the Veteran's ability to adapt to and cope with stressful life conditions, including work and physical health concerns, and develop effective work and social relationships.  An assignment of a schedular evaluation in excess of 70 percent under DC 9411 is therefore not warranted.   

2.  Extraschedular and Total Rating

In certain circumstances, a claimant may be assigned a higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

If the claimant or the evidence raises the question of entitlement to a higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has not raised the question of whether he is entitled to an increased evaluation for PTSD on an extraschedular basis by asserting marked interference with employment.  Regardless, referral is not necessary because the schedular criteria reasonably describe the level of severity and symptomatology of the PTSD.  The criteria contemplate not only the nature of the Veteran's PTSD symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Given this fact, the Board need not proceed further by determining whether the Veteran's PTSD disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

In addition, the Veteran has not submitted evidence of unemployability and admits working full time.  He has thus not raised the question of entitlement to a TDIU and the Board need not consider such a claim.  

3.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should his PTSD disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted evaluations are the most appropriate given the evidence of record. 

Based on the previous findings, the Board concludes that the criteria for a 70 percent evaluation for PTSD, prior to August 17, 2010, are met.  The Board also concludes that the criteria for an evaluation in excess of 70 percent for PTSD, from August 17, 2010 are not met.  In reaching the latter conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  



ORDER

Service connection for irritable bowel syndrome, including as secondary to service-connected PTSD, is denied.

Service connection for diverticulitis, including as secondary to service-connected PTSD, is denied.

A 70 percent evaluation for PTSD, prior to August 16, 2010, is granted.

An evaluation in excess of 70 percent for PTSD, from August 17, 2010, is denied.  


REMAND

Prior to adjudicating the claims of entitlement to service connection for CAD and hypertension, including as secondary to service-connected PTSD, additional action is necessary.  See 38 C.F.R. § 19.9 (2011).

In the INTRODUCTION section of this decision, the Board referred to the RO raised claims of entitlement to service connection for type II diabetes mellitus and ischemic heart disease, including as secondary to herbicide exposure, the outcome of which could affect the disposition of the claims being remanded.  

As previously indicated, in an Informal Hearing Presentation dated March 2012, the Veteran's representative asserts that the Veteran's diabetes is related to his exposure to herbicides while serving in the U.S. Air Force in Thailand during the Vietnam era.  The representative also asserts that the Veteran's cardiac disabilities, which should be characterized more broadly to include CAD, hypertension and ischemic heart disease, are related either to that exposure, or to the diabetes, for which the Veteran is seeking service connection.   

As noted above, VA's Adjudication Procedural Manual confirms that, as a member of a security police squadron, the Veteran is presumed to have been exposed to herbicides during his service in Thailand.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  Diabetes and ischemic heart disease are conditions VA has associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2011).  The Veteran might thus be entitled to service connection for these conditions on a presumptive basis.  The claims of entitlement to service connection for CAD and hypertension are inextricably intertwined with the raised, but not yet considered claims because it is commonly known that, in some cases, a relationship exists between diabetes and heart disease, including CAD and hypertension.  During a VA examination conducted in December 2010, a VA examiner specifically noted diabetes as a risk factor for developing CAD.  Given this fact, the Board must defer consideration of the claims being remanded until such time as the RO adjudicates the claims of entitlement to service connection for type II diabetes mellitus and ischemic heart disease, including as secondary to herbicide exposure.    

The Board REMANDS these claims for the following action:

1.  Adjudicate the claims of entitlement to service connection for type II diabetes mellitus (previously denied) and ischemic heart disease, both including as secondary to herbicide exposure.  In so doing, consider the Veteran's presumed exposure to herbicides while serving as a member of a security police squadron in Thailand during the Vietnam era.

2.  If service connection for diabetes is granted, conduct any development necessary to determine whether the Veteran's CAD and hypertension are related to the diabetes.

3.  Readjudicate the inextricably intertwined claims of entitlement to service connection for CAD and hypertension, including as secondary to service-connected PTSD and, if applicable, service-connected diabetes.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
CHERYL L. MASON
	   Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


